
	
		II
		112th CONGRESS
		2d Session
		S. 2037
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2012
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To reauthorize and improve the Older Americans Act of
		  1965, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Older Americans Act Amendments of
			 2012.
		2.FindingsCongress finds the following:
			(1)Older adults are
			 the fastest growing segment of the Nation’s population, in the Nation’s
			 history.
			(2)Every day, 10,000
			 Baby Boomers turn 65.
			(3)One in every 5 of
			 those individuals age 65 and older survives on an average of $7,500 a
			 year.
			(4)Older adults
			 haven’t seen a cost of living adjustment in Federal benefits, including
			 assistance under the Social Security Act, in more than 2 years and will only
			 see a very slight cost of living adjustment in those benefits for this fiscal
			 year.
			(5)Federal funding
			 to support older adults and their caregivers has not kept pace with
			 inflation.
			(6)Only 7 percent of
			 individuals who are food insecure are getting a home-delivered meal.
			(7)The cost of
			 staying in a nursing home is averaging over $77,000 per year.
			(8)The Medicaid
			 program is paying for the majority of nursing home care.
			(9)The number of
			 elder abuse and neglect cases is soaring.
			(10)States are
			 cutting budgets for Medicaid programs, and the cuts sometimes result in nursing
			 homes dropping older adults off at homeless shelters.
			(11)By making
			 significant improvements through the Older Americans Act Amendments of 2012, it
			 is possible to improve the lives of millions of older adults, and ensure that
			 they receive all of the supports and services that they need to stay healthy
			 and active in their homes and communities.
			IDeclaration of
			 objectives; definitions
			101.Declaration of
			 objectivesSection 101 of the
			 Older Americans Act of 1965 (42 U.S.C. 3001) is amended by striking paragraph
			 (1) and inserting the following:
				
					(1)Economic security
				in later life in accordance with the American standard of
				living.
					.
			102.Definitions
				(a)In
			 generalSection 102 of the
			 Older Americans Act of 1965 (42 U.S.C. 3002) is amended—
					(1)in paragraph
			 (14), by striking the last sentence;
					(2)by redesignating
			 paragraphs (15) through (54) as paragraphs (16) through (55),
			 respectively;
					(3)by inserting
			 after paragraph (14) the following:
						
							(15)The term
				economic security means the situation of having the income
				necessary to pay for housing, health care, transportation, food, long-term
				care, and goods and services to meet other basic
				needs.
							;
					(4)in paragraph
			 (24), as redesignated by paragraph (2) of this subsection, by striking
			 at or below the poverty line. and inserting that is not
			 more than 200 percent of the poverty line.;
					(5)by striking
			 paragraph (25), as redesignated by paragraph (2) of this subsection, and
			 inserting the following:
						
							(25)Greatest
				social needThe term greatest social need means
				need—
								(A)caused by
				noneconomic factors, which include—
									(i)physical and
				mental disabilities;
									(ii)language
				barriers including limited English proficiency;
									(iii)cultural,
				social, or geographic isolation (such as residence in a rural area), including
				isolation caused by racial, minority, or ethnic status, or status as a lesbian,
				gay, bisexual, or transgendered older adult; and
									(iv)HIV-positive health status or Alzheimer's
				disease or a related disorder with neurological and organic brain dysfunction;
				and
									(B)that—
									(i)restricts the
				ability of an individual to perform normal daily tasks; or
									(ii)threatens the
				capacity of the individual to live
				independently.
									;
					(6)in paragraph
			 (29)(E)(i), as redesignated by paragraph (2) of this subsection, by inserting
			 after social need the following: (with particular attention
			 to individuals with factors listed in paragraph (25));
					(7)in paragraph
			 (35)(C), as redesignated by paragraph (2) of this subsection—
						(A)in subparagraph
			 (A), by adding and at the end;
						(B)in subparagraph
			 (B), by striking and at the end; and
						(C)by striking
			 subparagraph (C); and
						(8)by adding at the
			 end the following:
						
							(55)Integrated
				legal assistance delivery systemThe term integrated legal
				assistance delivery system means a collaboratively run, statewide
				network that is established to provide direct legal assistance, in the most
				efficient and impactful manner possible, targeted at older individuals with
				greatest economic need and older individuals with greatest social need, in
				coordination with the legal assistance developer for the State and all State,
				regional, and local service providers engaged in promoting or supporting elder
				rights.
							.
					(b)Conforming
			 amendmentsSection 102 of the Older Americans Act of 1965 (42
			 U.S.C. 3002), as redesignated by subsection (a)(2), is amended—
					(1)in paragraph
			 (38)(A), by striking as defined in paragraph (5) and inserting
			 as defined in paragraph (27);
					(2)in paragraph
			 (39), by striking (as defined in paragraph (18)(B)) and
			 inserting (as defined in paragraph (19)(B));
					(3)in paragraph
			 (47)(D), by striking (as defined in paragraph (18)(B)) and
			 inserting (as defined in paragraph (19)(B)); and
					(4)in paragraph
			 (49)(B), by striking specified in subparagraphs (A) through (G) of
			 paragraph (8). and inserting specified in subparagraphs (A)
			 through (G) of paragraph (13)..
					IIAdministration
			 on aging
			201.Establishment
			 of Administration on AgingSection 201(d)(3) of the Older Americans Act
			 of 1965 (42 U.S.C. 3011(d)(3)) is amended—
				(1)in subsection
			 (C)—
					(A)in clause (i), by
			 striking ; and and inserting a semicolon;
					(B)by redesignating
			 clause (ii) as clause (iii); and
					(C)by inserting
			 after clause (i) the following:
						
							(ii)resources needed
				by State Long-Term Care Ombudsmen to collect and report program data through
				the National Ombudsman Reporting System, including hardware and software that
				meet national standards; and
							;
				and
					(2)in subparagraph
			 (L)—
					(A)by striking Older Americans Act
			 Amendments of 1992 and inserting Older Americans Act Amendments
			 of 2012; and
					(B)by striking
			 712(h)(4) and inserting 712(h)(5).
					202.Functions of
			 Assistant SecretarySection
			 202(a) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)) is
			 amended—
				(1)in paragraph
			 (15), by striking , with particular attention and all that
			 follows through the semicolon and inserting (with particular attention
			 to individuals with factors listed in section 102(25));;
				(2)in paragraph (18), by amending subparagraph
			 (B) to read as follows:
					
						(B)(i)for fiscal year 2012, make available not
				less than $2,000,000 to carry out the functions of the Center; and
							(ii)in subsequent fiscal years, make available
				such sums as may be necessary to carry out the functions of the Center, which
				in no case shall be less than an amount equal to the sum of—
								(I)the
				amount made available to carry out the functions of the Center for the
				preceding fiscal year; plus
								(II)an
				amount not less than
				$100,000;
								;
				(3)by striking
			 paragraph (22) and inserting the following:
					
						(22)develop
				guidelines for a State designated agency (such as a State agency) to follow
				in—
							(A)choosing and
				evaluating providers of legal assistance with the capacity to work within an
				integrated legal assistance delivery system; and
							(B)collecting data
				and reporting to the
				Administration;
							;
				(4)by redesignating
			 paragraphs (25) through (28) as paragraphs (26) through (29), respectively;
			 and
				(5)by inserting
			 after paragraph (24) the following:
					
						(25)(A)conduct a planning and
				feasibility study—
								(i)with the intent of establishing a
				national database of local service organizations or local senior community
				service employment programs authorized under title V that offer volunteer
				placements; and
								(ii)on the capacity, as of the date of
				the study, of the aging network to manage such a database; and
								(B)not later than 2 years after the date
				of enactment of the Older Americans Act Amendments of 2012, submit to Congress
				the results of the study conducted under subparagraph
				(A);
							.
				203.Federal agency
			 consultationSection 203 of
			 the Older Americans Act of 1965 (42 U.S.C. 3013) is amended—
				(1)in subsection
			 (a)(3)(A), by striking older individuals (with particular attention to
			 low-income older individuals, including low-income minority older individuals,
			 older individuals with limited English proficiency, and older individuals
			 residing in rural areas) and inserting older individuals, older
			 individuals with greatest economic need, and older individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(25)); and
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (18), by striking , and and inserting a comma;
					(B)in paragraph
			 (19), by striking the period at the end and inserting a comma; and
					(C)by adding at the
			 end the following:
						
							(20)the Patient
				Protection and Affordable Care Act, including programs that increase
				integration with community health centers, as practicable, and
							(21)title XXIX of
				the Public Health Service
				Act.
							.
					204.EvaluationSection 206 of the Older Americans Act of
			 1965 (42 U.S.C. 3017) is amended—
				(1)in subsection
			 (a), by striking greatest economic need and all that follows
			 through areas), and inserting greatest economic need and
			 unserved older individuals with greatest social need (with particular attention
			 to individuals with factors listed in section 102(25)),; and
				(2)in subsection (g), by striking
			 1/2 of.
				205.ReportsSection 207 of the Older Americans Act of
			 1965 (42 U.S.C. 3018) is amended—
				(1)in subsection (a)(3), by striking ,
			 with particular attention and all that follows through the semicolon
			 and inserting (with particular attention to individuals with factors
			 listed in section 102(25));; and
				(2)in subsection
			 (c)(5)—
					(A)by striking
			 economic need (including low-income minority individuals and older
			 individuals residing in rural areas) and inserting economic
			 need; and
					(B)by striking
			 social need (including low-income minority individuals and older
			 individuals residing in rural areas) and inserting social need
			 (with particular attention to individuals with factors listed in section
			 102(25)).
					206.Appropriate
			 use of fundsSection 212(b)(3)
			 of the Older Americans Act of 1965 (42 U.S.C. 3020c(b)(3)) is amended—
				(1)by striking social need, and
			 inserting social need (with particular attention to individuals with
			 factors listed in section 102(25)) or; and
				(2)by striking
			 , or an older and all that follows through
			 placement.
				207.Authorization
			 of appropriationsSection 216
			 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—
				(1)in subsection
			 (a), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2013, 2014, 2015, 2016, and 2017;
				(2)in subsection
			 (b), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2013, 2014, 2015, 2016, and 2017; and
				(3)in subsection
			 (c), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2013, 2014, 2015, 2016, and 2017.
				208.Consumer Price
			 Index
				(a)In
			 generalThe Secretary of
			 Labor, through the Bureau of Labor Statistics and in consultation with the
			 Assistant Secretary for Aging, shall revise and improve the Experimental Price
			 Index for the Elderly published by the Bureau of Labor Statistics (commonly
			 referred to as the CPI–E) in order for the CPI–E to be
			 considered a reliable measure in determining future cost of living adjustments
			 that impact Americans who are 62 years of age or older.
				(b)Revision
			 requirementsIn carrying out
			 subsection (a), the Secretary of Labor shall—
					(1)increase the number of Americans 62 years
			 of age and older sampled in the consumer expenditure survey used to establish
			 the CPI–E;
					(2)establish samples of market-based items,
			 stores, and prices to represent the purchasing patterns of Americans 62 years
			 of age and older; and
					(3)examine the medical care component,
			 including the cost and usage of prescription drugs, of the CPI–E taking into
			 account that Americans 62 years of age and older have different illnesses and
			 medical expenses than Americans under 62 years of age.
					(c)Report to
			 CongressNot later than 2 years after the date of enactment of
			 this Act, the Secretary of Labor shall submit to Congress a report that
			 describes the revised CPI–E and the activities carried out by the Secretary
			 under this section.
				IIIGrants for
			 State and community programs on aging
			301.Purpose;
			 administrationSection
			 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is
			 amended—
				(1)in subparagraph
			 (E), by striking and at the end;
				(2)in subparagraph
			 (F), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(G)Federally
				Qualified Health Centers, as defined in sections 1861(aa)(4) and 1905(l)(2)(B)
				of the Social Security Act (42 U.S.C. 1395x(aa)(4),
				1396d(l)(2)(B)).
						.
				302.Authorization
			 of appropriationsSection 303
			 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—
				(1)in subsection (a), by striking paragraph
			 (1) and inserting the following:
					
						(1)There are authorized to be
				appropriated to carry out part B (relating to supportive services) such sums as
				may be necessary for each of fiscal years 2013, 2014, 2015, 2016, and
				2017.
						;
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)There are
				authorized to be appropriated to carry out part C (relating to nutrition
				services) such sums as may be necessary for each of fiscal years 2013, 2014,
				2015, 2016, and
				2017.
						;
				(3)by striking
			 subsection (d) and inserting the following:
					
						(d)There are
				authorized to be appropriated to carry out part D (relating to disease
				prevention and health promotion services) such sums as may be necessary for
				each of fiscal years 2013, 2014, 2015, 2016, and
				2017.
						;
				and
				(4)by adding at the
			 end the following:
					
						(f)It is the sense
				of Congress that—
							(1)in order to carry
				out part B (relating to supportive services), the amount appropriated under
				subsection (a)(1) should be not less than $551,000,000 for fiscal year
				2013;
							(2)in order to carry
				out part C (relating to nutrition services), the amount appropriated under
				subsection (b) should be not less than $1,200,000,000 for fiscal year 2013;
				and
							(3)in order to carry
				out part D (relating to disease prevention and health promotion services), the
				amount appropriated under subsection (d) should be not less than $32,000,000
				for fiscal year
				2013.
							.
				303.OrganizationSection 305 of the Older Americans Act of
			 1965 (42 U.S.C. 3025) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)(E)—
						(i)by
			 striking greatest economic need and all that follows through
			 rural areas) the first place it appears and inserting
			 greatest economic need; and
						(ii)by
			 striking greatest social need and all that follows through
			 rural areas) and inserting greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(25));; and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (C)(ii), by striking areas and all that follows and
			 inserting areas of older individuals with greatest economic need and
			 older individuals with greatest social need (with particular attention to
			 individuals with factors listed in section 102(25));; and
						(ii)in
			 subparagraph (E), by striking services to and all that follows
			 through rural areas) and inserting services to older
			 individuals with greatest economic need and older individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(25)); and
						(2)in subsection
			 (d)(1), by striking greatest economic or social need and
			 inserting greatest economic need and greatest social
			 need.
				304.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1)—
						(i)by striking maintenance, or
			 construction of multipurpose senior centers and inserting
			 maintenance, modernization, or construction of multipurpose senior
			 centers (which system includes a plan to use the skills and services of older
			 individuals in paid and unpaid work, including multigenerational work and older
			 individual-to-older individual service activities, relating to such
			 maintenance, modernization, or construction, or activities at the
			 centers);
						(ii)by
			 striking greatest economic need and all that follows through
			 rural areas) the first place it appears and inserting
			 greatest economic need; and
						(iii)by striking
			 greatest social need and all that follows through rural
			 areas) and inserting greatest social need (with particular
			 attention to individuals with factors listed in section
			 102(25));
						(B)in paragraph
			 (2)(A), by striking eligible) and inserting eligible and
			 shall include information on paid and unpaid work opportunities for older
			 individuals);
					(C)in paragraph (4)—
						(i)in subparagraph (A)—
							(I)in clause (i)(I),
			 by striking will— and all that follows and inserting will
			 set specific objectives, consistent with State policy, for providing services
			 to older individuals with greatest economic need, older individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section (25)), and older individuals at risk for institutional
			 placement; and;
							(II)in clause
			 (i)(II), by striking items (aa) and (bb) of; and
							(III)in subclauses
			 (I), (II), and (III) of clause (ii), by striking low-income and
			 all that follows through rural areas and inserting
			 individuals with greatest economic need and individuals with greatest
			 social need (with particular attention to individuals with factors listed in
			 section 102(25)); and
							(ii)in
			 subparagraph (B)(i)—
							(I)in subclause
			 (II), by striking economic need and all that follows through
			 rural areas) and inserting economic need;
			 and
							(II)in subclause
			 (III), by striking social need and all that follows through
			 rural areas) and inserting social need;
							(D)in paragraph
			 (6)(E)(ii), by inserting and Federally Qualified Health Centers, as
			 defined in sections 1861(aa)(4) and 1905(l)(2)(B) of the Social Security Act
			 (42 U.S.C. 1395x(aa)(4), 1396d(l)(2)(B)) after 203(b);
			 and
					(E)by striking
			 paragraph (9) and inserting the following:
						
							(9)provide
				assurances that the area agency on aging, in carrying out the State Long-Term
				Care Ombudsman program described in section 307(a)(9), will—
								(A)provide adequate
				funding to conduct an effective Ombudsman program in compliance with this Act;
				and
								(B)expend not less
				than the total amount of funds appropriated under this Act or made available
				through other resources, and expended by the agency in fiscal year 2010, in
				carrying out such a program under this
				Act;
								;
				and
					(2)in subsection
			 (b)(2)(B), by striking including individuals and all that
			 follows and inserting including older individuals with greatest economic
			 need and older individuals with greatest social need (with particular attention
			 to individuals with factors listed in section 102(25));.
				305.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
				(1)in paragraph (2)(A), by striking
			 section 202(a)(29) and inserting section
			 202(a)(27);
				(2)in paragraph (4),
			 by striking provided to individuals and all that follows and
			 inserting provided to individuals with greatest economic need,
			 individuals with greatest social need (with particular attention to individuals
			 with factors listed in section 102(25)), and individuals with
			 disabilities.;
				(3)by striking paragraph (9) and inserting the
			 following:
					
						(9)The plan shall provide assurances that the
				State agency will carry out, through the Office of the State Long-Term Care
				Ombudsman, a State Long-Term Care Ombudsman program in accordance with section
				712 and this title, and, in carrying out the program, will—
							(A)provide adequate funding to conduct an
				effective Ombudsman program in compliance with this Act; and
							(B)expend not less than the total amount of
				funds appropriated under this Act or made available through other resources,
				and expended by the agency in fiscal year 2010, in carrying out such a program
				under this Act.
							;
				
				(4)in paragraph
			 (11)—
					(A)in the matter
			 preceding subparagraph (A), by striking legal assistance— and
			 inserting legal assistance, which shall be provided through an
			 integrated legal assistance delivery system—;
					(B)in subparagraph
			 (A), by striking area agencies on aging and inserting a
			 State designated agency (such as a State agency);
					(C)in subparagraph
			 (B), by striking individuals with the greatest such need; and
			 inserting individuals with greatest economic need and individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section 102(25)),; and
					(D)in subparagraph
			 (E), by striking area agencies on aging and inserting a
			 State designated agency;
					(5)in paragraph
			 (16)—
					(A)in subparagraph
			 (A), by striking clauses (i) through (vi) and inserting the following:
						
							(i)older individuals
				with greatest economic need;
							(ii)older
				individuals with greatest social need (with particular attention to individuals
				with factors listed in section 102(25));
							(iii)older
				individuals with severe disabilities; and
							(iv)caregivers of
				individuals described in clause (i), (ii), or (iii);
				and
							;
				and
					(B)in subparagraph
			 (B)—
						(i)by
			 striking (vi) and inserting (iv); and
						(ii)by
			 striking caretakers and inserting caregivers;
			 and
						(6)in paragraph
			 (28)(B)(ii), by striking including individuals and all that
			 follows and inserting including older individuals with greatest economic
			 need and older individuals with greatest social need (with particular attention
			 to individuals with factors listed in section 102(25));.
				306.Planning,
			 coordination, evaluation, and administration of State plansSection 308 of the Older Americans Act of
			 1965 (42 U.S.C. 3028) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking
			 , and the carrying out and inserting , the carrying
			 out; and
					(B)by inserting
			 before the period the following: , and the modernization of such senior
			 centers; and
					(2)in subsection
			 (b)—
					(A)by striking paragraph (4) and inserting the
			 following:
						
							(4)Notwithstanding any other provision
				of this title, with respect to funds appropriated under section 303(b) and
				received by a State, the State—
								(A)shall use 40 percent of the funds to
				provide services under subpart 1 of part C (relating to congregate nutrition
				services);
								(B)shall use 35 percent of the funds to
				provide services under subpart 2 of part C (relating to home delivered
				nutrition services); and
								(C)shall use the remaining 25 percent of
				the funds to provide either type of nutrition services, including paying for
				transportation costs that can be demonstrated to be directly related to the
				provision of either type of nutrition
				services.
								;
				
					(B)in paragraph
			 (5)(A)—
						(i)by
			 striking paragraphs (1) and (2) of; and
						(ii)by
			 striking 30 percent and inserting 25
			 percent;
						(C)in paragraph (6),
			 by striking to make a transfer under paragraph (4)(A) or and
			 inserting to determine how to use funds under paragraph (4)(C) or to
			 make a transfer under; and
					(D)in paragraph
			 (7)—
						(i)by striking
			 transfers described in paragraphs (4)(A) and each place it
			 appears and inserting a determination about how to use funds under
			 paragraph (4)(C) or a transfer under paragraph; and
						(ii)in subparagraph
			 (C), by striking effect of the transfers and inserting
			 effect of the determination or transfer.
						307.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking 185
			 percent and inserting 200 percent; and
					(B)in paragraph (3),
			 by adding at the end the following: Contributions under this section
			 shall be used to supplement, and not to supplant, any other funds expended for
			 activities described in this Act.;
					(2)in subsection (c)(2), by striking
			 participation of and all that follows through rural
			 areas) and inserting participation of older individuals with
			 greatest economic need and older individuals with greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(25)); and
				(3)in subsection
			 (d)—
					(A)by striking
			 Not later and all that follows through shall
			 conduct and inserting Not later than January 1, 2014, and
			 annually thereafter, the Assistant Secretary shall conduct, and submit to the
			 appropriate committees of Congress a report containing the results
			 of,;
					(B)by striking
			 (with particular and all that follows through rural
			 areas) and inserting , including participation rates for
			 individuals with greatest economic need and individuals with greatest social
			 need (with particular attention to individuals with factors listed in section
			 102(25)); and
					(C)by adding at the
			 end the following: The Assistant Secretary shall include in the report
			 an evaluation of the methods used, by the area agencies on aging and service
			 providers under this Act, to ensure that the consumer contributions are used to
			 supplement the services for which the contributions were
			 collected..
					308.Supportive
			 services and senior centers programSection 321(b)(1) of the Older Americans Act
			 of 1965 (42 U.S.C. 3030d(b)(1)) is amended by inserting or
			 modernization after construction.
			309.Disease
			 prevention and health promotion services
				(a)ProgramSection 361 of the Older Americans Act of
			 1965 (42 U.S.C. 3030m) is amended—
					(1)in subsection (a), in the first
			 sentence—
						(A)by inserting
			 evidence-based after to provide;
						(B)by inserting (through programs such
			 as the programs coordinated through the Sickness Prevention Achieved Through
			 Regional Collaboration program) after promotion
			 services; and
						(C)by inserting before or at
			 the following: the Federally Qualified Health Centers (as defined in
			 sections 1861(aa)(4) and 1905(l)(2)(B) of the Social Security Act (42 U.S.C.
			 1395x(aa)(4), 1396d(l)(2)(B))),;
						(2)by striking subsection (b); and
					(3)by redesignating
			 subsection (c) as subsection (b).
					(b)State option To
			 fund services directlySection 362 of the Older Americans Act of
			 1965 (42 U.S.C. 3030n) is amended—
					(1)by striking the
			 section heading and all that follows through the State and
			 inserting the following:
						
							362.Priority
				planning and service areas; direct funding of services by State
								(a)Priority
				planning and service areasThe
				State
								;
				and
					(2)by adding after
			 subsection (a), as so designated, the following:
						
							(b)State option To
				fund services directlyAs an alternative to providing for
				services under this part by distributing grant funds from such a grant to area
				agencies on aging, a State agency may, at its discretion, utilize some or all
				of such grant funds to provide for such services directly, if the State agency
				determines that providing the services directly will facilitate statewide
				access to such services and maximize the impact of available grant
				funding.
							.
					(c)Clinical
			 preventive servicesPart D of title III of the Older Americans
			 Act of 1965 (42 U.S.C. 3030m et seq.) is amended by adding at the end the
			 following:
					
						363.Clinical
				preventive services
							(a)FindingCongress finds that the clinical preventive
				services described in subsection (c) are covered under the Medicare program
				carried out under title XVIII of the Social Security Act (42 U.S.C. 1395 et
				seq.).
							(b)PurposesThe purpose of this section is to increase
				the number of older individuals receiving, at a minimum, the clinical
				preventive services.
							(c)DefinitionIn this part, the term disease
				prevention and health promotion services includes diabetes screening and
				the clinical preventive services consisting of—
								(1)provision of
				influenza vaccines;
								(2)provision of
				pneumococcal vaccines;
								(3)breast cancer
				screening;
								(4)cervical cancer
				screening;
								(5)colorectal cancer
				screening;
								(6)hypertension
				screening; and
								(7)cholesterol
				screening.
								.
				310.National
			 family caregiver support programSection 373 of the Older Americans Act of
			 1965 (42 U.S.C. 3030s–1) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (4),
			 by striking and at the end;
					(B)in paragraph (5),
			 by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(6)for the efforts
				of the Ombudsman to facilitate the activities of, and support, the State
				Long-Term Care Ombudsman program under title VII and this title for the efforts
				of the Ombudsman to facilitate the activities of, and support, family and
				caregiver councils in long-term care
				facilities.
							;
				and
					(2)in subsection (c)—
					(A)in paragraph (1)(B), by striking
			 section 102(22). and inserting section 102(23).;
			 and
					(B)in paragraph (2)(A), by striking
			 caregivers and all that follows and inserting caregivers
			 who are older individuals with greatest economic need or older individuals with
			 greatest social need (with particular attention to individuals with factors
			 listed in section 102(25)); and.
					311.Livable
			 communities grant programTitle III of the Older Americans Act of 1965
			 (42 U.S.C. 3001 et seq.) is amended by adding at the end the following:
				
					VILivable
				Communities
						381.Livable
				communities grant program
							(a)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means—
									(A)a State;
									(B)an area agency on
				aging; or
									(C)a tribal or
				Native Hawaiian organization.
									(2)Livable
				communityThe term livable community means a
				metropolitan, urban, suburban, or rural community in which—
									(A)safe, reliable,
				and accessible transportation choices exist;
									(B)long-term,
				affordable, accessible, energy-efficient, and conveniently located housing
				choices exist for people of all ages, incomes, races, and ethnicities;
									(C)the growth of
				neighborhoods is supported, revitalized, and encouraged, and the
				cost-effectiveness of infrastructure is maximized;
									(D)economic
				development and economic competitiveness are promoted;
									(E)the environment
				and natural resources are preserved;
									(F)agricultural
				land, rural land, and green space are protected; and
									(G)public health is
				supported, improving the quality of life for residents of, and workers in, the
				community.
									(3)Tribal or
				native hawaiian organizationThe term tribal or Native
				Hawaiian organization means an organization that is eligible to receive
				a grant under title VI.
								(b)In
				generalThe Assistant Secretary shall award grants, from
				allotments made under subsection (c)(1) and as described in subsection (c)(2),
				to eligible entities to pay for the Federal share of the cost of assisting
				communities in preparing for the aging of the population, through activities
				described in subsection (e).
							(c)Availability of
				funds
								(1)States and area
				agencies on agingSubject to paragraph (4), from the sums
				appropriated under subsection (i) for each of fiscal years 2013, 2014, 2015,
				2016, and 2017, the Assistant Secretary shall allot funds under this section in
				the amount of—
									(A)$30,000 to each
				State; and
									(B)$30,000 to each
				area agency on aging.
									(2)Tribal or
				native hawaiian organizationsSubject to paragraph (4), from the
				sums appropriated under subsection (i) for each of fiscal years 2013, 2014,
				2015, 2016, and 2017, the Assistant Secretary shall reserve $1,500,000, and use
				the reserved funds for grants to tribal or Native Hawaiian
				organizations.
								(3)National
				Resource CenterSubject to paragraph (4), from the sums
				appropriated under subsection (i) for each of fiscal years 2013, 2014, 2015,
				2016, and 2017, the Assistant Secretary shall reserve $3,000,000, and use the
				reserved funds for a grant to the national organization selected under
				subsection (f)(1).
								(4)Insufficient
				appropriationsNotwithstanding paragraphs (1), (2), and (3), if
				the amount appropriated under subsection (i) for a fiscal year is insufficient
				for the Assistant Secretary to provide all the allotments described in
				paragraph (1), and to reserve the amounts described in paragraphs (2) and (3),
				for that fiscal year, the Secretary shall proportionately reduce the number of
				allotments made under paragraph (1), and the amount of each reservation
				described in paragraph (2) or (3) for that fiscal year.
								(d)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Assistant Secretary at such time, in such manner, and accompanied by
				such information as the Assistant Secretary may require.
							(e)Use of grant
				fundsAn eligible entity may use the funds made available through
				a grant—
								(1)to hire a
				professional planner to help State agencies, local elected officials, local
				government agencies, tribal or Native Hawaiian organizations, and private and
				nonprofit organizations to develop policies, programs, and services to foster
				livable communities for people of all ages;
								(2)to assess the
				aging population; and
								(3)to coordinate the
				activities of State and local agencies in order to meet the needs of older
				individuals.
								(f)National
				Resource Center
								(1)In
				generalThe Assistant Secretary shall make a grant to a national
				organization, as described in subsection (c)(3), to establish a National
				Resource Center on Livable Communities for All Ages to provide technical
				assistance to eligible entities awarded grants under subsection (b).
								(2)Criteria for
				selectionThe national organization selected under paragraph (1)
				shall have a proven capacity to provide training and technical assistance to
				support States, area agencies on aging, and tribal or Native Hawaiian
				organizations, in engaging in community planning activities.
								(3)ApplicationA
				national organization desiring the grant under this subsection shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				accompanied by such information as the Assistant Secretary may require.
								(g)Federal
				share
								(1)In
				generalExcept as provided in paragraph (2), the Federal share of
				the cost described in subsection (b) shall be 75 percent.
								(2)Exceptions
									(A)Small and rural
				communitiesIn the case of an eligible entity that is an area
				agency on aging that serves an area with less than 200,000 in population, the
				Federal share of the cost described in subsection (b) may be 80 percent.
									(B)Tribal or
				native hawaiian organizationsIn the case of an eligible entity
				that is a tribal or Native Hawaiian organization, the Federal share of the cost
				described in subsection (b) shall be 100 percent.
									(3)Non-Federal
				share
									(A)In-kind
				contributionsFor the purpose of this section, the non-Federal
				share of the cost may be provided in cash or in-kind, fairly evaluated.
									(B)Other Federal
				fundingAn eligible entity may use Federal funds appropriated
				under this Act and available to carry out section 306, 307, 614, or 624, as the
				case may be, towards providing the non-Federal share of the cost.
									(h)Application of
				general provisionsSections 301 through 316 shall not be
				considered to apply to this part.
							(i)Authorization
				of appropriations
								(1)In
				generalThere are authorized to be appropriated to carry out this
				part such sums as may be necessary for fiscal years 2013, 2014, 2015, 2016, and
				2017.
								(2)Sense of the
				SenateIt is the sense of the Senate that the amount appropriated
				under paragraph (1) should be not less than $25,000,000 for fiscal year
				2013.
								.
			IVActivities for
			 health, independence, and longevity
			401.Conforming
			 amendmentSection 417(c)(2) of
			 the Older Americans Act of 1965 (42 U.S.C. 3032f(c)(2)) is amended by striking
			 older individuals and communities and all that follows and
			 inserting communities with greatest need, older individuals with
			 greatest economic need, and older individuals with greatest social need (with
			 particular attention to individuals with factors listed in section
			 102(25));.
			402.Multipurpose
			 senior center modernization, training, and supportPart
			 A of title IV of the Older Americans Act of 1965 (42 U.S.C. 3032 et seq.) is
			 amended by adding at the end the following:
				
					423.Multipurpose
				senior center modernization, training, and support
						(a)Program
				authorizedThe Assistant Secretary shall award grants and enter
				into contracts with eligible entities to carry out projects to—
							(1)support and
				promote modern multipurpose senior center models which yield vibrant,
				multiservice, multigenerational centers for older individuals, families of
				older individuals, and others in the community to gain skills, resources, and
				connections needed to meet the challenges that occur with continuum of care and
				quality of life;
							(2)build an evidence
				base of modern, replicable practices that allow senior centers to serve a
				diverse array of older individuals, as well as their families and other
				caregivers, leveraging innovative partnerships and public and private resources
				to develop and expand programs; and
							(3)mobilize services
				and leverage resources to support the role of multipurpose senior centers as
				community focal points, as provided in section 306(a)(3), and for the
				establishment, construction, maintenance, and operation of centers, as
				described in sections 303(c)(2) and 306(a)(1), including development of
				intergenerational shared site models, consistent with the purposes of this
				Act.
							(b)Use of
				fundsAn eligible entity shall use funds made available under a
				grant awarded, or a contract entered into, under subsection (a) to—
							(1)carry out a
				project described in subsection (a); and
							(2)evaluate the
				project in accordance with subsection (f).
							(c)ApplicationTo
				be eligible to receive a grant or enter into a contract under subsection (a),
				an eligible entity shall submit an application to the Assistant Secretary at
				such time, in such manner, and accompanied by such information as the Assistant
				Secretary may reasonably require.
						(d)Eligible
				entityFor purposes of this section, the term eligible
				entity means—
							(1)a multipurpose
				senior center that has met national accreditation and fiduciary standards;
				and
							(2)a regional
				partnership or collaboration of multipurpose senior centers or State
				association of senior centers in which not less than 2 centers are
				accredited.
							(e)Competitive
				grants for technical assistance
							(1)GrantsThe
				Assistant Secretary shall make a grant, on a competitive basis, to an eligible
				nonprofit organization described in paragraph (2), to enable the organization
				to—
								(A)provide training
				and technical assistance to recipients of grants under this section and other
				multipurpose senior centers to adopt and tailor evidence-based modernization
				strategies and practices to respond to the economic and health needs of the
				diverse and growing aging populations in their own communities; and
								(B)carry out other
				duties, as determined by the Assistant Secretary.
								(2)Eligible
				nonprofit organizationTo be eligible to receive a grant under
				this subsection, an organization shall be a nonprofit organization (including a
				partnership of nonprofit organizations), that—
								(A)has experience
				and expertise in providing technical assistance to a range of multipurpose
				senior centers and experience evaluating and reporting on programs; and
								(B)has demonstrated
				knowledge of and expertise in multipurpose senior center accreditation or other
				standards of excellence.
								(3)ApplicationTo
				be eligible to receive a grant under this subsection, an organization
				(including a partnership of nonprofit organizations) shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				containing such information as the Assistant Secretary may require, including
				an assurance that the organization will submit to the Assistant Secretary such
				evaluations and reports as the Assistant Secretary may require.
							(f)Local
				evaluation and report
							(1)EvaluationEach
				entity receiving a grant or a contract under subsection (a) to carry out a
				project described in subsection (a) shall evaluate the project, leadership, and
				resources for the modernization of multipurpose senior centers to
				determine—
								(A)the effectiveness
				of the project in producing innovations and mobilizing resources;
								(B)the impact on
				older individuals, families of older individuals, and the community being
				served; and
								(C)the potential for
				the project to be replicated by other multipurpose senior centers, noting the
				necessary resources and partnerships and the types of populations and
				communities best suited for the model.
								(2)ReportThe
				entity described in paragraph (1) shall submit a report to the Assistant
				Secretary containing the evaluation not later than 6 months after the
				expiration of the period for which the grant or contract is in effect.
							(g)Report to
				CongressNot later than 6 months after the Assistant Secretary
				receives the reports described in subsection (f)(2), the Assistant Secretary
				shall prepare and submit to Congress a report that assesses the evaluations and
				includes, at a minimum—
							(1)a description of
				the nature and operation of the projects funded under this section and other
				activities conducted in support of such projects;
							(2)the findings
				resulting from the evaluations of the model projects conducted under this
				section;
							(3)a description of
				recommended best practices of modern multipurpose senior centers;
							(4)a strategy for
				disseminating the findings resulting from the projects described in paragraph
				(1); and
							(5)recommendations
				for legislative or administrative action, as the Assistant Secretary determines
				appropriate.
							.
			VCommunity service
			 senior opportunities
			501.Older american
			 community service employment programSection 502 of the Older Americans Act of
			 1965 (42 U.S.C. 3056) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in the matter preceding subparagraph (A),
			 in the first sentence, by inserting after nonprofit private agencies and
			 organizations the following: (which nonprofit organizations may
			 include eligible technology organizations);
						(ii)in subparagraph (E), by striking
			 support for children, and inserting support for adults,
			 children,;
						(iii)in subparagraph (M), by striking and
			 eligible individuals with greatest economic need and inserting
			 eligible individuals with disabilities, eligible individuals with
			 greatest economic need, and eligible individuals with greatest social
			 need;
						(iv)in subparagraph
			 (Q), by striking and at the end;
						(v)in subparagraph
			 (R), by striking the period and inserting ; and; and
						(vi)by adding at the
			 end the following:
							
								(S)will, to the
				maximum extent practicable, achieve the goal described in paragraph
				(4).
								;
				and
						(B)by adding at the
			 end the following:
						
							(4)Placement
				goal
								(A)GoalIn
				order to maximize the number of older individuals being served, each grantee
				under this title shall, to the maximum extent practicable, achieve a goal,
				referred to paragraph (1)(S), of placing not less than 50 percent of the
				participants in the grantee's project in positions with organizations that
				assist older adults or in positions with duties that positively impact the
				lives of older adults.
								(B)Contracts with
				service providersIn order to achieve the goal described in
				subparagraph (A), each such grantee shall enter into a contract or memorandum
				of understanding with—
									(i)entities from 2
				or more categories of entities, which categories shall consist of—
										(I)the State
				Long-Term Care Ombudsman selected in accordance in section 712;
										(II)an area agency
				on aging;
										(III)a multipurpose
				senior center;
										(IV)a contractor
				providing a system of support services under part E of title III; and
										(V)a transportation
				service provider; or
										(ii)an entity
				approved by the Assistant Secretary, and the Secretary of
				Labor.
									;
				and
					(2)in subsection
			 (e)(2)—
					(A)in subparagraph
			 (E), by striking and at the end;
					(B)in subparagraph
			 (F), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(G)a project
				carried, out by an eligible technology organization, that will focus on the
				provision to eligible individuals of—
								(i)basic and
				intermediate computer skills;
								(ii)Internet
				skills;
								(iii)e-mail
				skills;
								(iv)word processing
				and spreadsheet skills;
								(v)presentation
				software skills; and
								(vi)any other key
				skills appropriate for assisting eligible individuals in entering or
				re-entering the
				workforce.
								.
					502.State
			 planSection 503(a)(4)(C) of
			 the Older Americans Act of 1965 (42 U.S.C. 3056a(a)(4)(C)) is amended by
			 striking clauses (i) through (iv) and inserting the following:
				
					(i)minority and
				Indian eligible individuals;
					(ii)eligible
				individuals with limited English proficiency;
					(iii)eligible
				individuals with disabilities;
					(iv)eligible
				individuals with greatest economic need; and
					(v)eligible
				individuals with greatest social
				need;
					.
			503.Distribution
			 of AssistanceSection 506 of
			 the Older Americans Act of 1965 (42 U.S.C. 3056d) is amended—
				(1)in subsection
			 (c)—
					(A)in paragraph (1),
			 by striking 2000 in the paragraph heading and
			 inserting 2010;
					(B)in paragraph (1)(A), by striking
			 2000 each place it appears and inserting 2010;
			 and
					(C)in paragraph (2),
			 by striking 2000 in the paragraph heading and
			 inserting 2010;
					(2)in subsections
			 (d) and (e), by striking 2000 each place it appears and
			 inserting 2010; and
				(3)in subsection
			 (g)(2)—
					(A)by striking
			 2000 in the paragraph heading and
			 inserting 2010; and
					(B)by striking
			 2000 each place it appears and inserting
			 2010.
					504.Interagency
			 cooperationSection 514 of the
			 Older Americans Act of 1965 (42 U.S.C. 3056l) is amended—
				(1)in subsection
			 (c)(1), by striking individuals with greatest economic need, individuals
			 with greatest social need, and inserting individuals with
			 greatest economic need, individuals with greatest social need (with particular
			 attention to individuals with factors listed in section 102(25)),;
			 and
				(2)in subsection
			 (e)(1), by striking minority and all that follows through
			 economic need, and inserting individuals with greatest
			 economic need, individuals with greatest social need,.
				505.Authorization
			 of appropriationsSection
			 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o(a)) is amended to
			 read as follows:
				
					(a)Authorization
						(1)In
				generalThere are authorized
				to be appropriated to carry out this title such sums as may be necessary for
				fiscal years 2013, 2014, 2015, 2016, and 2017.
						(2)Sense of the
				SenateIt is the sense of the
				Senate that the amount appropriated under paragraph (1) should not be less than
				$660,000,000 for fiscal year
				2013.
						.
			506.DefinitionsSection 518(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3056p(a)) is amended by adding at the end the following:
				
					(9)Eligible
				technology organizationThe term eligible technology
				organization includes a nonprofit organization that—
						(A)has developed a
				research-based curriculum specifically designated to help older adults improve
				their technology skills, such as a curriculum developed through a Broadband
				Technology Opportunities Program or a Technology Opportunities Program of the
				Department of Commerce; or
						(B)is an eligible
				provider of training services identified under section 122 of the Workforce
				Investment Act of 1998 (29 U.S.C.
				2842).
						.
			507.Study on
			 feasibility of transfer of program
				(a)StudyThe
			 Assistant Secretary for Aging of the Department of Health and Human Services,
			 and the Secretary of Labor, shall study the feasibility of transferring the
			 program carried out under title V of the Older Americans Act of 1965 (42 U.S.C.
			 3056 et seq.) to the Administration on Aging.
				(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Assistant
			 Secretary and the Secretary shall submit a report containing the results of the
			 study to the appropriate committees of Congress.
				VIVulnerable elder
			 rights protection activities
			601.Authorization
			 of Appropriations for Ombudsman ProgramSection 702 of the Older Americans Act of
			 1965 (42 U.S.C. 3058a) is amended—
				(1)in subsection (a), by striking ,
			 such sums and all that follows and inserting , such sums as may
			 be necessary for fiscal years 2013, 2014, 2015, 2016, and 2017.;
			 and
				(2)by adding at the
			 end the following:
					
						(d)Sense of
				CongressIt is the sense of Congress that, in order to carry out
				chapter 2 (relating to Ombudsman programs), the amount appropriated under
				subsection (a) should be not less than $25,500,000 for fiscal year
				2013.
						.
				602.DefinitionsSection 711(6) of the Older Americans Act of
			 1965 (42 U.S.C. 3058f(6)) is amended by striking older
			 individual and inserting individual.
			603.State
			 Long-Term Care Ombudsman programSection 712 of the Older Americans Act of
			 1965 (42 U.S.C. 3058g) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by adding at the end the following: The Ombudsman shall be responsible
			 for the management, including the fiscal management, of the
			 Office.;
					(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (D), by striking regular and timely and inserting
			 regular, timely, private, and unimpeded; and
						(ii)in
			 subparagraph (H)(iii), by striking provide technical support for
			 and inserting actively encourage and assist in;
						(C)in paragraph
			 (4)—
						(i)in
			 the paragraph header, by striking Contracts and arrangements and inserting
			 Organizational
			 placement; and
						(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)Identifying,
				removing, and remedying organizational conflict
									(i)In
				generalThe State agency may not operate the Office or carry out
				the program, directly, or by contract or other arrangement with any public
				agency or nonprofit private organization, in a case in which there is an
				organizational conflict of interest unless such conflict has been—
										(I)identified by the
				State agency;
										(II)disclosed by the
				State agency to the Assistant Secretary in writing; and
										(III)remedied in
				accordance with this subparagraph.
										(ii)Reporting by
				any person or entityAny person or entity may identify any
				potential or actual organizational conflict of interest involving the Office
				and report the conflict to the Assistant Secretary for review and action under
				clause (iii).
									(iii)Action by
				administrationIn a case in which a potential or actual
				organizational conflict of interest involving the Office is disclosed or
				reported to the Assistant Secretary, the Assistant Secretary shall require that
				the State agency—
										(I)remove the
				conflict; or
										(II)submit, and
				obtain the approval of the Assistant Secretary for, an adequate remedial plan
				that indicates how the Ombudsman will be unencumbered in fulfilling all of the
				functions specified in paragraph (3).
										(C)Organizational
				conflict of interestIn this paragraph, the term
				organizational conflict of interest includes placement of the
				Office in an organization that—
									(i)is responsible
				for licensing or certifying long-term care services in the State;
									(ii)is an
				association (or an affiliate of such an association) of long-term care
				facilities, or of any other residential facilities for older
				individuals;
									(iii)provides
				long-term care services, including programs carried out under a Medicaid waiver
				approved under section 1115 of the Social Security Act (42 U.S.C. 1315) or
				under subsection (c) or (b) of 1915 of the Social Security Act (42 U.S.C.
				1396n), or under a Medicaid State plan amendment under subsection (i) of
				section 1915 of the Social Security Act (42 U.S.C. 1396n(i));
									(iv)provides
				long-term care case management;
									(v)sets rates for
				long-term care services;
									(vi)provides adult
				protective services;
									(vii)is responsible
				for eligibility determinations for the Medicare program carried out under title
				XVIII, or the Medicaid program carried out under title XIX, of the Social
				Security Act (42 U.S.C. 1395 et seq., 1396 et seq.);
									(viii)conducts
				preadmission screening for placements in facilities described in clause (ii);
				or
									(ix)makes decisions
				regarding admission of individuals to such
				facilities.
									;
				and
						(D)in paragraph
			 (5)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 In carrying and inserting the following:
								
									(i)In
				generalIn carrying
									;
				and
							(II)by adding at the
			 end the following:
								
									(ii)Relationship
				with the officeThe program shall be a unified program under the
				Office. Local Ombudsman entities and representatives shall report to the
				Ombudsman on all functions, duties, and programmatic issues related to the
				program that are carried out or addressed by the entities or representatives.
				Case and other programmatic records maintained by representatives, employees,
				or volunteers of the local Ombudsman entity shall be considered to be the
				property of the Ombudsman.
									;
				and
							(ii)in
			 subparagraph (B)(vi), by striking support and inserting
			 actively encourage and assist in;
						(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)(B)(i), by striking the medical and social records of a and
			 inserting all records concerning a; and
					(B)by adding at the
			 end the following:
						
							(3)For purposes of section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996 (including
				regulations issued under that section) (42 U.S.C. 1320d–2 note), the Ombudsman
				and a representative of the Office shall be considered a health
				oversight agency, so that release of residents' individually
				identifiable health information to the Ombudsman or representative is not
				precluded in cases in which the requirements of clause (i) or (ii) of paragraph
				(1)(B) are otherwise
				met.
							;
					(3)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking files and inserting information;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 the paragraph heading, by striking Identity of complainant or resident and
			 inserting Procedures;
						(ii)in
			 subparagraph (A)—
							(I)by striking
			 files and records each place it appears and inserting
			 information; and
							(II)by striking
			 and at the end;
							(iii)in subparagraph
			 (B)—
							(I)in the matter
			 preceding clause (i), by striking files and records and
			 inserting information; and
							(II)in clause (iii),
			 by striking the period and inserting ; and; and
							(iv)by
			 adding at the end the following:
							
								(C)require that the
				Ombudsman and representatives of the Office hold all communications with a
				complainant or resident who is seeking assistance in strict confidence and take
				all reasonable steps to safeguard the confidentiality of information provided
				by the complainant or
				resident.
								;
						(4)in subsection
			 (f)(3)—
					(A)in subparagraph
			 (C), by striking facility; and and inserting or a related
			 organization, and has not been employed by such a facility or organization
			 within 2 years before the date of the determination involved;;
					(B)in subparagraph
			 (D), by striking and at the end; and
					(C)by adding at the
			 end the following:
						
							(E)does not have
				management responsibility for, nor operate under the supervision of, an agency
				with responsibility for adult protective services; and
							(F)does not serve as
				a guardian or in another fiduciary capacity for residents of long-term care
				facilities in an official capacity (as opposed to serving as a guardian or
				fiduciary, for a family member, in a personal capacity);
				and
							;
				and
					(5)in subsection
			 (h)—
					(A)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10), respectively;
					(B)by inserting
			 after paragraph (3) the following:
						
							(4)ensure that the Ombudsman attends training
				provided by the Administration through the National Ombudsman Resource Center
				established in section 202(a)(18);
							;
				and
					(C)in paragraph
			 (10), as redesignated by subparagraph (A) of this paragraph, by striking
			 (6), or (7) and inserting (7), or (8).
					604.State legal
			 assistance developmentSection
			 731 of the Older Americans Act of 1965 (42 U.S.C. 3058j) is amended by striking
			 A State agency and all that follows through to
			 ensure— and inserting the following:
				
					(a)State legal
				services developerA State
				agency shall provide the services of an individual who shall be known as a
				State legal services developer, who shall promote, and may facilitate, the
				development and operation of an integrated legal assistance delivery system for
				the State. To the maximum extent practicable, the individual selected to serve
				as the developer shall—
						(1)agree to serve as
				the developer on a full-time basis;
						(2)have a law degree
				from an accredited law school or have been admitted to practice law in any
				jurisdiction in the United States; and
						(3)possess other
				knowledge, skills, training, and education that reflect a comprehensive
				understanding of legal services for older individuals.
						(b)Other
				personnelIn addition to the State legal services developer, the
				State agency shall provide the services of other personnel, sufficient to
				ensure—
					.
			
